ORDER

PER CURIAM.
Appellant, Dale J. Carroll, appeals the judgment of conviction for sale of a controlled substance, RSMo § 195.211 (1994), entered by the Circuit Court of Ralls County after a jury trial. Appellant also appeals the judgment denying his Rule 29.15 motion after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of conviction is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. We further find the judgment denying the Rule 29.15 motion is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm pursuant to Rules 80.25(b) and 84.16(b).